2,885,000Units Accelerated Return Notes® Linked to the S&P 500® Index, due January 28, 2011 $10 principal amount per unit Term Sheet No. 4 Royal Bank of Canada Pricing Date Settlement Date Maturity Date CUSIP No. November 24, 2009 December 7, 2009 January 28, 2011 78008A600 Accelerated Return Notes® 3-to-1 upside exposure to increases in the level of the S&P 500® Index, subject to a cap of 19.02% 1-to-1 downside exposure,with no downside limit A maturity of approximately 14 months Payment of the Redemption Amount at maturity is subject to the credit risk of Royal Bank of Canada No periodic interest payments No listing on any securities exchange ARNs are unsecured and are not savings accounts or deposits of a bank.ARNs are not insured or guaranteed by the Canada Deposit Insurance Corporation, the U.S. Federal Deposit Insurance Corporation, or any other governmental agency of Canada or the United States The ARNs are being offered by Royal Bank of Canada (“RBC”).The ARNs will have the terms specified in this term sheet as supplemented by the documents indicated herein under “Additional Terms” (together, the “Note Prospectus”). Investing in the ARNs involves a number of risks. There are important differences between the ARNs and a conventional debt security, including different investment risks. See “Risk Factors” on page TS-5 of this term sheet and beginning on page S-9 of product supplement ARN-1.
